DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the quality of the figures is not fit for reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “other one of said deformable members” in Lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claim 1 states that it is at least one deformable member, whereas claim 4 positively claims two. For Examination purposes, the Claims will be treated as depending from Claim 3, which discloses “a plurality of deformable members”. 
Claim 5 recites the limitation "at least one of said deformable members" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 states that it is at least one deformable member, whereas claim 5 positively claims two. For Examination purposes, the Claims will be treated as depending from Claim 3, which discloses “a plurality of deformable members”. 
Claim 15 recites the limitation "the second orientation" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. For Examination purposes, “the second orientation” will be treat as it reads “a second orientation”.
Claim 15 recites the limitation "the first orientation" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. For Examination purposes, “the first orientation” will be treat as it reads “a first orientation”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balazs (U. S. Patent 5,964,780). 
Regarding Claim 1, Balazs discloses (see Column 3, Lines 23-33; Lines 44-54; Column 7, Lines 29-30; Figures 1C; and 2A) a manipulating device (1’; see Column 3, Lines 23-33 and 55-61) comprising: a hollow tube (60’; see Column 7, Lines 29-30) having a tube wall (surface of 60’) formed with distal cutouts (void between 51sub1 and 52sub1 that create 11 and 12) that define at least one deformable member (5sub2; containing 51sub2 and 52sub22) in said tube wall and proximal cutouts (void between 60’ and 61’) that define an actuator (61’) in said tube wall connected to said at least one deformable member, wherein movement of said actuator deforms said at least one deformable member from a first orientation (closed; see Figure 1C) to a second orientation (open; 1C in an open position corresponds to 2A; see Figure 2A; Column 3, Lines 44-54; Column 4, Lines 11-16), and wherein said at least one deformable member comprises jaws (11 and 12; from the cutouts), wherein in the second orientation said jaws are separated from each other by a larger gap than in the first orientation (jaws open versus jaws closed).
Regarding Claim 2, Balazs further discloses (see Figure 1C) said at least one deformable member (51sub2) comprises a plurality of deformable members (51sub2 
Regarding Claim 3, Balazs further discloses (see Figure 1C) said at least one deformable member (51) comprises a plurality of deformable members (51sub2 and 52sub2; see Figure 1A) connected by linkage members (distal surface of 61’) defined by other cutouts (interior cutout) formed in said tube wall (surface of 60’).
Regarding Claim 4, Balazs further discloses (see Figure 1C) at least one of said deformable members (51sub2 and 52sub2) has a different thicknesses (see Figure 1C and different thicknesses from circle cutouts on 51sub2 and 52sub2) than other one of said deformable members (51sub2 and 52sub2)
Regarding Claim 5, Balazs further discloses (see Figure 1C) at least one of said deformable members (51sub2) has different thicknesses at different portions thereof (the cutouts are formed by circle cutouts; see Figure 1C).
Regarding Claim 6, Balazs further discloses (see Column 4; Lines 11-16 and Figure 2A) at least one deformable member (52 sub1) expands outwards in the second orientation (open orientation).
Regarding Claim 14, Balazs further discloses (see Column 4, Lines 40-58) wherein said tube wall has an additional cutout (52sub1) in which said actuator (61) is movable (via longitudinal axis).
Regarding Claim 15, Balazs discloses (see Column 1, Lines 61-65; Column 4, Lines 33-43; Figure 1A; and Figure 2A) making (see Column 1, Lines 61-65) a manipulating device (1; see Figure 1A) comprising: forming at least one deformable member (51sub1 or 52sub1; see Column 4, Lines 33-39) and an actuator (61; see .
Claims 1, 2, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (U. S. Patent 5,984,939).
Regarding Claim 1, Yoon discloses (see Column 3, Lines 54-60; Column 5, Lines 44-48; Column 6, Lines 7-12; Figures 4; 6) a manipulating device (10; see Column 3, Lines 54-60) comprising: a hollow tube (16) having a tube wall (outer surface) formed with distal cutouts (change in shape; see Figure 4) that define at least one deformable member (132 and 134; see Column 6, Lines 7-12) in said tube wall and proximal cutouts (128 and 130) that define an actuator (force jaws together; see Column 6, Lines 7-12) in said tube wall connected to said at least one deformable member (see Figure 4), wherein movement of said actuator deforms (closes or allows to open) said at least one deformable member from a first orientation (closed; see Figure 6) to a second (open; see Figure 4) orientation, and wherein said at least one deformable member comprises jaws (18 and 20; see Column 5, Lines 44-48), wherein in the second orientation said jaws are separated from each other by a larger gap than in the first orientation (opened distance is larger than the closed distance).
Regarding Claim 2, Yoon further discloses (see Column 10, Lines 59-65) said at least one deformable member comprises a stationary jaw (fixed) and a movable jaw 
Regarding Claim 10, Yoon further discloses (see Column 5, Line 60-Column 6, Line 1 and Figure 4) at least one deformable member (132 or 134) comprises cutting surfaces (124 or 126).
Regarding Claim 11, Yoon further discloses (see Column 7, Line 65 to Column 8, Line 4) at least one deformable member (132 or 134) comprises a grasping element (114 and 116).
Regarding Claim 12, Yoon further discloses (see Column 6, Lines 30-41) at least one deformable member (132 or 134) comprises an electrode (conductive elements).
Regarding Claim 13, Yoon further discloses (Column 6, Lines 7-12 and Figure 1) said actuator (128 or 130) comprises a handle interface portion (14 interacts with 128/130).
Claims 1, 3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gostout et al. (U. S. Publication 2012/0059225) hereinafter Gostout.
Regarding Claim 1, Gostout discloses (see Paragraphs 33, 35, and Figure 1) a manipulating device (10; see Paragraph 33 and Figure 1) comprising: a hollow tube (15/17) having a tube wall (structure of 15/17) formed with distal cutouts (open space between 20) that define at least one deformable member (20) in said tube wall (they can have an expanded configuration; see Paragraph 35) and proximal cutouts (space between 18) that define an actuator (relationship with 12) in said tube wall connected to said at least one deformable member (see Figure 1), wherein movement of said actuator (longitudinal movement) deforms said at least one deformable member from a 
Regarding Claim 3, Gostout further discloses (see Paragraph 35 and Figure 1) at least one deformable member (20) comprises a plurality of deformable members (17 can have multiple struts 20; see Paragraph 35) connected by linkage (material between 15 and 17) members defined by other cutouts (space between 15) formed in said tube wall (structure of 15/17).
Regarding Claim 8, Gostout further discloses (see Paragraph 35) at least one deformable member (20) comprises a deformable ring (22).
Regarding Claim 9, Gostout further discloses (see Paragraphs 29 and 33) at least one deformable member (20) in the second orientation forms a retractor (via maintaining tissue at a surgical site in a desired location or position; see Paragraph 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balazs (U. S. Patent 5,964,780) in view of Nelson et al. (U. S. Publication 2015/0119927; with a PCT filing date of April 2, 2013) hereinafter Nelson. 
Regarding Claims 7 and 8, Balazs discloses the invention of Claim 1 as disclosed above. 
However, Balazs does not disclose Claim 7 at least one deformable member expands inwards in the second orientation; and/or Claim 8 at least one deformable member comprises a deformable ring.
Nelson teaches (see abstract) a compliant surgical graspers/retractor with a deformable member/jaws, wherein Claim 7 at least one deformable member (220a or Claim 8 at least one deformable member (220a or 220b) comprises a deformable ring (deformable members are rings; see Figure 2) in the same field of endeavor for the purpose of providing a more uniform pressure during grasping to avoid unnecessary trauma (see Paragraph 20). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the device of Balazs with deformable members expanding inwards in the second orientation and deformable ring as taught by Nelson in order maintain an uniform pressure to avoid unnecessary trauma. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vause et al. (U. S. Publication 2015/0257839) teaches a manipulating device with a hollow tube and proximal cutouts and deformable members with two orientations. 
Yoon (U. S. Patent 5,893,863) teaches a manipulating device with a hollow tube and proximal cutouts and deformable members comprises jaws with two orientations. Yoon further discloses the deformable member comprises a grasping element, cutting surfaces, and a stationary jaw and movable jaw. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771